internal_revenue_service number release date index number ---------------------------------------------- --------------------- ----------------------------------------------- tin ----------------- ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-160159-05 date april --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- legend trust trust grantors ---------------------------------------------- charity -------------------------------------- charity ----------------------------------------------- state dollar_figurex d1 d2 d3 a b c dear ------------------------- ------------- ------------ ------------------- -------------------------- ---------------------- ---- ---- this ruling is in response to your letter dated date in your letter you requested rulings that the amount_realized as a result of the early terminations of trust and trust will be considered long-term_capital_gain the early terminations of trust and trust will not result in the imposition of a termination_tax under sec_507 of the internal_revenue_code and the early terminations of trust and trust will not be considered self-dealing under sec_4941 and result in the levy of an excise_tax against the grantors or charity facts plr-160159-05 trust and trust are charitable_remainder unitrusts within the meaning of sec_664 grantors husband and wife are the sole contributors of trust property and are the sole income beneficiaries the grantors established trust on d1 and trust on d2 charity is the trustee and charitable_remainder beneficiary of trust and trust charity is an organization described in sec_501 and is classified as a public charity described in sec_509 and sec_170 the information submitted states that the operations of trust and trust are governed by the laws of state trust directs charity as trustee of trust to pay grantors a unitrust_amount of a percent of the net fair_market_value of trust 1’s assets valued as of the first day of each taxable_year upon the death of grantors trust will terminate and charity is required to distribute the greater of i the amount of money which bears the same ratio of the balance of trust upon the death of the survivor of grantors as the sum of dollar_figurex had to the balance of trust on d3 or ii the total balance of trust upon the death of the survivor of grantors less any amounts or percentages which either grantor designated to be paid to other charities that qualify under sec_501 to charity grantors and charity have agreed to terminate trust notwithstanding the trust provisions governing distributions at termination upon the termination of trust charity will distribute to grantors the actuarial value of their unitrust_interest using the rate in effect under sec_7520 on the date of termination and using the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in a charitable_remainder_unitrust any distribution of assets to grantors will be made pro_rata between the grantors and the balance of the assets of trust will be distributed to charity as the charitable_remainder beneficiary trust directs charity as trustee of trust to pay grantors a unitrust_amount of b percent of the net fair_market_value of trust 2’s assets valued as of the first day of each taxable_year upon the death of grantors trust will terminate and charity is required to distribute the remainder of the principal and income of trust to charity less any amounts or percentages which either grantor designated to be paid to other charities but in no case less than c percent grantors and charity have agreed to terminate trust notwithstanding the trust provisions governing distributions at termination upon the termination of trust charity will distribute to grantors the actuarial value of their unitrust_interest using the rate in effect under sec_7520 on the date of termination and using the methodology under sec_1_664-4 for valuing interests in a charitable_remainder_unitrust any distribution of assets to grantors will be made pro_rata between the grantors and the balance of the assets of trust will be distributed to charity a publicly supported charitable_organization exempt from taxation under sec_501 and described in sec_509 and sec_170 law and analysis sec_1015 provides that if property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it plr-160159-05 would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that the principles stated in sec_1_1015-1 apply in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a uniform basis and that the proportionate parts of that basis represented by the interests of the life_tenant and remainder_interest holder are determined under rules provided in sec_1_1014-5 sec_1001 however provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of the interest which is determined pursuant to sec_1015 to the extent that the adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 the term_interest_in_property includes an income_interest in a_trust sec_1001 provides that sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons see also sec_1_1001-1 revrul_72_243 1972_1_cb_233 provides that the proceeds received by the life_tenant of a_trust in consideration for the transfer of the life tenant's entire_interest in the trust to the holder of the remainder_interest are treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 the right to income_for_life from a_trust estate is a right in the estate itself see 157_f2d_235 2d cir cert_denied 330_us_826 sec_1221 defines a capital_asset as property held by the taxpayer whether or not connected with a trade_or_business with certain listed exceptions not applicable in the instant ruling sec_1222 provides that long-term_capital_gain is gain from the sale_or_exchange of a capital_asset held for more than one year sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in the taxpayer’s hands as it would have in the hands of that other person although the proposed transaction takes the form of a distribution of the present values of the unitrust income interests of trust and trust to grantors in substance it is a sale of grantors’ unitrust income interests the amount received by grantors as a result of the terminations of trust and trust is an amount received from the sale_or_exchange of property revrul_72_243 because grantors’ basis in the unitrust income_interest is a portion of the entire basis of the property under sec_1015 and plr-160159-05 because the disposition of grantors’ interest is not part of a transaction in which the entire_interest in trust is transferred to a third party grantors’ adjusted_basis in grantors’ interest is disregarded under sec_1001 therefore the grantors have no basis in their interests in trust and trust and the amount of gain recognized will be the amount_realized from the disposition of their interests in trust and trust the grantors’ holding periods in the interests exceed one year accordingly the entire amount_realized by grantors as a result of the early terminations of trust and trust will be long-term_capital_gain sec_507 provides in part that the status of a private_foundation shall be terminated if the entity provides notice to the internal_revenue_service that it is terminating its private_foundation_status and pays the termination_tax under sec_507 sec_4941 imposes an excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons defined in sec_4946 sec_4941 provides in part that an act of self dealing includes any sale_or_exchange between a disqualified_person and a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of the trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_53_4946-1 of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4947 describes split-interest_trusts as those that are not exempt from federal_income_tax under sec_501 not all of the unexpired interests in which are devoted to purposes in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 furthermore split-interest_trusts are subject_to the rules of sec_507 sec_508 sec_4941 sec_4943 except b except as provided in b and sec_53_4947-1 of the foundation and similar excise_tax regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of such beneficiary revrul_69_486 1969_2_cb_159 concerns a non-pro rata distribution of trust property in_kind by a trustee who had no authority to make such a distribution and did so plr-160159-05 as a result of a mutual agreement by the beneficiaries one of which is a charitable_organization the distribution was made as a final distribution of trust property the trust property consisted of notes which had not appreciated in value and common_stock that appreciated in value by agreement all of the notes were distributed to the charity and the stock to the individual beneficiary the ruling held that the distribution was equivalent to a pro_rata distribution of the stock and notes to both followed by an exchange of the charity’s share of the common_stock for the individual’s pro_rata share of the notes trust and trust are both described in sec_4947 by having income beneficiaries grantors and a charitable remainderman charity described in sec_509 and sec_170 by being described in sec_4947 trust and trust are subject_to the provisions of sec_507 sec_4941 and sec_4945 as if they are private_foundations the grantors are disqualified persons with respect to trust and trust within the meaning of sec_4946 however the grantors are not disqualified persons with respect to charity because charity is a public charity described in sec_509 sec_4941 applies to certain transactions between private_foundations and disqualified persons by early termination trust and trust will distribute lump sums to the grantors charity and charity equal to the actuarial value of their interests in trust and trust and the distributions will also be treated as a constructive_sale or exchange between the grantors and charity or charity see revrul_69_486 generally payments to the grantors by trust and trust would constitute self- dealing however because the distribution to the income_beneficiary equals the actuarial value of the income_interest the exception to self-dealing provided by sec_53_4947-1 of the foundation and similar excise_tax regulations applies and the distribution will not be an act of self dealing furthermore because charity and charity are public_charities sec_4941 does not apply to the transaction furthermore because the effect of the transactions is to vest the income_interest and remainder_interest in the remainder beneficiaries the trusts will no longer be split interest trusts and sec_4947 and sec_507 will not apply accordingly the early terminations of trust and trust will not result in the imposition of a termination_tax under sec_507 and will not be considered acts of self- dealing under sec_4941 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-160159-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely clifford m harbourt special counsel to the associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
